Exhibit 10.12 MILACRON

SUPPLEMENTAL RETIREMENT PLAN

AMENDED AND RESTATED TRUST AGREEMENT

By and Between

Milacron Inc.

And

Reliance Trust Company




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

--------------------------------------------------------------------------------

PREAMBLE 1 ARTICLE I    Effective Date; Duration 4 1.01    Effective Date and
Trust Year 4 1.02    Duration 4 1.03    Irrevocability 6 1.04    Change of
Control 6 ARTICLE II    Trust Fund and funding Policy 9 2.01    Contributions 9
2.02    Investments and Valuation 12 2.03    Subtrusts 17 2.04    Recapture of
Excess Assets 18 2.05    Substitution of Other Property 20 2.06
   Administrative Powers of Trustee 21 ARTICLE III    Administration 25 3.01
   Committee; Company Representatives 25 3.02    Payment of Benefits 26 3.03
   Disputed Claims 27 3.04    Records 29 3.05    Accountings 29 3.06    Expenses
and Fees 30 ARTICLE IV    Liability 30 4.01    Indemnity 30 4.02    Bonding 31
ARTICLE V    Insolvency 31 5.01    Determination of Insolvency 31 5.02
   Insolvency Administration 32 5.03    Termination of Insolvency Administration
32 5.04    Creditors' Claims During Solvency 33 ARTICLE VI    Successor Trustees
33 6.01    Resignation and Removal 33 6.02    Appointment of Successor 34 6.03
   Accountings; Continuity 34 ARTICLE VII    General Provisions 35 7.01
   Interest Not Assignable 35 7.02    Amendment 35 7.03    Applicable Law 36
7.04    Agreement Binding on All Parties 36 7.05    Notices and Directions 36
7.06    No Implied Duties 37 7.07    Gender, Singular and Plural 37 ARTICLE VIII
   Insurer 37 8.01    Insurer Not a Party 37 8.02    Authority of Trustee 37
8.03    Contract Ownership 37 8.04    Limitation of Liability 38 8.05    Change
of Trustee 38 SIGNATURES     38





--------------------------------------------------------------------------------



AMENDED AND RESTATED
TRUST AGREEMENT FOR MILACRON
SUPPLEMENTAL RETIREMENT PLAN



            This Trust Agreement is made and entered into by and between
Milacron Inc., a Delaware corporation (the "Company"), and Reliance Trust
Company (the "Trustee"), as amended and restated in its entirety as of August
20, 2003, and as further amended as of February 10, 2004.

            The Company hereby establishes with the Trustee a trust to hold all
monies and other property, together with the income thereon, as shall be paid or
transferred to it hereunder in accordance with the terms and conditions of this
Trust Agreement. The Trustee hereby accepts the trust established under this
Trust Agreement and agrees to hold, IN TRUST, all monies and other property
transferred to it hereunder for the uses and purposes and upon the terms and
conditions set forth herein, and the Trustee further agrees to discharge and
perform fully and faithfully all of the duties and obligations imposed upon it
under this Trust Agreement.

PREAMBLE


            The Company has adopted the following plans (individually, the
"Plan" and collectively, the "Plans") which shall be subject to this trust:

Milacron Supplemental Retirement Plan

Milacron Supplemental Executive Retirement Plan

Milacron Supplemental Executive Pension Plan

Milacron Supplemental Pension Plan

Milacron Retirement Plan for Non-Employee Directors



--------------------------------------------------------------------------------

If more than one Plan is subject to this trust at any time, references in this
Trust Agreement to the Plan shall refer to such Plans.

            The Plan is administered by the Personnel and Compensation Committee
of the Board of Directors of the Company (the "Committee") or its delegate.

            The Plan participants who are covered by this Trust Agreement
("Participants") shall be all persons who are Plan participants. After a person
becomes a Participant covered by this Trust Agreement, such person will continue
to be a Participant at all times thereafter (including after retirement or other
termination of service) until all Plan benefits payable to such Participant have
been paid, the Participant ceases to be entitled to any Plan benefits, or the
Participant's death, whichever occurs first. The term "Participants" shall not
include any beneficiaries of Participants.

            The Company may prior to a Change of Control by written notice to
the Trustee, cause additional plans to become subject to this Trust Agreement
(any reference to the Plan herein also constitutes a reference to any such
additional plans) or cause additional Plan participants to become Participants
covered by this Trust Agreement. The Company shall provide the Trustee with
copies of the following items: (i) the Plan documents; (ii) all Plan amendments
promptly upon their adoption; and (iii) lists and specimen signatures of the
members of the Committee and any other Company representatives authorized to
take action in regard to the administration of the Plan and this trust,
including any changes in the members of such Committee and of such other
representatives promptly following any such change. The Company shall also
provide the Trustee at least annually with a list of all Participants in each
Plan who are covered by this Trust Agreement.



-2-

--------------------------------------------------------------------------------

            The purpose of this trust is to give Participants greater security
by placing assets in trust for use only to pay Plan benefits to Participants or
if the Company becomes insolvent, to pay creditors. The Company shall continue
to be liable to Participants to make all payments required under the terms of
the Plan to the extent such payments are not made from this trust. Distributions
made from this trust to Participants or their beneficiaries shall, to the extent
of such distributions, satisfy the Company's obligations to pay benefits to
Participants and their beneficiaries under the Plan.

            The Company and the Trustee agree that the trust hereby created has
been established to pay obligations of the Company pursuant to the Plan and is
subject to the rights of general creditors of the Company, and accordingly is a
grantor trust under the provisions of Sections 671 through 677 of the Internal
Revenue Code of 1986, as amended (the "Code"). The Company hereby agrees to
report all items of income, deductions and credits of the trust on its own
income tax returns; and the Company shall have no right to any distributions
from the trust or any claim against the trust for funds necessary to pay any
income taxes which the Company is required to pay on account of reporting the
income of the trust on its income tax returns. No contribution to or income of
the trust is intended to be taxable to Participants until benefits are
distributed to them.

            The Plan is intended to be "unfunded" and maintained "primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees" for purposes of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA") and as such is intended not to be
covered by Parts 2 through 4 of Subtitle B of Title I of ERISA (relating to
participation and vesting, funding and fiduciary responsibility). The existence
of this trust is not intended to alter this characterization of the Plan.



-3-

--------------------------------------------------------------------------------

ARTICLE I

Effective Date: Duration



   1.01   Effective Date and Trust Year

            This trust shall become effective as of December 17, 1999. For tax
purposes the trust year shall be the calendar year. For financial reporting
purposes the trust year shall coincide with the Company's fiscal year. The
Company shall report any change in its fiscal year to the Trustee.

   1.02   Duration

            1.02-1 Subject to 1.03, this trust shall continue in effect until
all assets of the trust fund are exhausted through distribution of benefits to
Participants and their beneficiaries, payment to creditors in the event of
insolvency, payment of fees and expenses of the Trustee, and return of remaining
funds to the Company pursuant to 1.02-2. Notwithstanding the foregoing, this
trust shall terminate on the day before twenty-one years after the death of the
last survivor of all present or future Participants who are now living and those
persons now living who are designated as beneficiaries of any such Participants
in accordance with the terms of the Plan.

            1.02-2 After all benefits payable under the Plan to Participants who
are covered by this Trust Agreement are paid, the Trustee shall then return to
the Company any assets remaining in the trust.

            1.02-3 If the existence of this trust or any Subtrust (as defined in
2.03) is determined to be ERISA Funding or Tax Funding by the Committee, this
trust or such Subtrust shall terminate. The Board of Directors of the Company
(the "Board") may also terminate this trust or any Subtrust if it determines,
based on an opinion of legal counsel which is satisfactory to the Trustee, that
either (i) judicial authority or the opinion of the U.S. Department of Labor,
Treasury Department or Internal Revenue Service (as expressed in proposed or
final regulations, advisory opinions or rulings, or similar administrative
announcements) creates a significant risk that the trust or any Subtrust will be
held to be ERISA Funding or Tax Funding or (ii) ERISA or the Code requires the
trust or any Subtrust to be amended in a way that creates a significant risk
that the trust or such Subtrust will be held to be ERISA Funding or Tax Funding,
and failure to so amend the trust or such Subtrust could subject the Company to
material penalties. Upon any such termination, (i) the assets each terminated
Subtrust shall be allocated and distributed to the Participants in proportion to
the vested accrued benefits of Participants under the Plan and (ii) then, if any
assets remain, the unvested (if any) accrued benefits of Participants under the
applicable Plan shall be distributed to such Participants in lump sums. Any
assets remaining shall be distributed to other Subtrusts or the Company in
accordance with 2.04.



-4-

--------------------------------------------------------------------------------

               Notwithstanding the foregoing, the Trustee shall distribute Plan
benefits to a Participant to the extent that a federal court has held that the
interest of the Participant in this trust causes such Plan benefits to be
includable for federal income tax purposes in the gross income of the
Participant prior to actual payment of such Plan benefits to the Participant and
appeals from that holding are no longer timely or have been exhausted. The
Trustee may also distribute Plan benefits to a Participant, upon direction of
the Committee, based on an opinion of legal counsel which is satisfactory to the
Trustee, that there is a significant risk that the Participant's interest in the
trust fund will be held to be ERISA Funding or Tax Funding with respect to such
Participant or that such Participant will be determined not to be a "management
or highly compensated employee" for purposes of ERISA. The provisions of this
paragraph shall also apply to any beneficiary of a Participant.



-5-

--------------------------------------------------------------------------------

            1.02-4 This trust is "Tax Funding" if it causes the interest of a
Participant in this trust to be includable for federal income tax purposes in
the gross income of the Participant prior to actual payment of Plan benefits to
the Participant.

               This trust is "ERISA Funding" if it prevents the Plan from
meeting the "unfunded" criterion of the exceptions to application of the
provisions of Parts 2 through 4 of Subtitle B of Title I of ERISA for plans that
are unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.

             1.02-5 "Written Consent of Participants" means, for the purposes of
this Trust Agreement, consent in writing by Participants who (i) are a majority
in number and (ii) have more than fifty percent (50%) in value of the accrued
benefits, of the Participants in each Subtrust under this Trust Agreement on the
date of such consent.

            1.03 Irrevocability

               This Trust hereby established shall be revocable in whole or in
part by the Company at any time prior to the date on which occurs a Change of
Control (as that term is defined in 1.04 hereof); on or after such date, the
Trust shall be irrevocable.

            1.04 Change of Control

            1.04-1 "Change of Control" shall mean:

               (a)  a Person or Group other than a trustee or other fiduciary of
securities held under an employee benefit plan of the Company or any of its
subsidiaries, is or becomes a Beneficial Owner, directly or indirectly, of stock
of the Company representing 20% or more of the total voting power of the
Company's then outstanding stock and securities; provided, however, that for
purposes of this subparagraph (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clause (i) of subparagraph (c) of
this paragraph.

br>

-6-

--------------------------------------------------------------------------------

               (b) individuals who, as of the date hereof, constitute the Board
(the "Incumbent Board"), cease for any reason to constitute a majority thereof;
provided, however, that any individual becoming a director whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least 60% of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person or Group other
than the Board;

               (c) there is consummated a merger, consolidation or other
corporate transaction, other than (i) a merger, consolidation or transaction
that would result in the voting securities of the Company outstanding
immediately prior to such merger, consolidation or transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 66-2/3% of
the combined voting power of the stock and securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such
merger, consolidation or transaction, or (ii) a merger, consolidation or
transaction effected to implement a recapitalization of the Company (or similar
transaction) in which no Person or Group is or becomes the Beneficial Owner,
directly or indirectly, of stock and securities of the Company representing more
than 20% of the combined voting power of the Company's then outstanding stock
and securities;


-7-

--------------------------------------------------------------------------------

               (d)  the sale or disposition by the Company of all or
substantially all of the Company's assets other than a sale or disposition by
the Company of all or substantially all of the assets to an entity at least
66-2/3% of the combined voting power of the stock and securities which is owned
by Persons in substantially the same proportions as their ownership of the
Company's voting stock immediately prior to such sale; or

               (e)  the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

            1.04-2 For purposes of this 1.04, (a) "Person" shall mean any person
(as defined in Section 3(a)(9) of the Securities Exchange Act (the "Exchange
Act"), as such term is modified in Section 13(d) and 14(d) of the Exchange Act)
other than (i) any employee plan established by the Company, (ii) any affiliate
(as defined in Rule 12b-2 promulgated under the Exchange Act) of the Company,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (iv) a corporation owned, directly or indirectly, by
stockholders of the Company in substantially the same proportions as their
ownership of the Company; (b) "Group" shall mean any group as defined in Section
14(d)(2) of the Exchange Act; and (c) "Beneficial Owner" shall mean beneficial
owner as defined in Rule 13d-3 under the Exchange Act.

            1.04-3 Upon the occurrence of a Change of Control, the trust assets
shall be held for Participants who had a benefit (vested and nonvested) under
the Plan before the Change of Control occurred, including benefits earned for
such Participants after the Change of Control.

-8-

--------------------------------------------------------------------------------

            1.04-4 For purposes of this Trust Agreement, a Change of Control
shall be deemed to have occurred when the Trustee makes a determination to that
effect on its own initiative or upon receipt by the Trustee of written notice to
that effect from the Committee. The Committee or the Board shall furnish written
notice to the Trustee when a Change of Control occurs.

            1.04-5 Notwithstanding any other provision herein to the contrary,
for purposes of this Trust Agreement a "Change of Control" shall not occur
solely as a result of a financial restructuring or recapitalization of the
Company that may occur during 2004.


ARTICLE II

Trust Fund and Funding Policy



   2.01   Contributions

            2.01-1 The Company shall contribute to the trust such amounts as are
required to purchase or hold insurance contracts in the trust and to pay
premiums and loan interest payments thereon, all as described in 2.02-1. The
Company may also contribute to the trust such amounts as are necessary to enable
the Trustee to make all Plan benefit payments to Participants when due, unless
the Company makes such payments directly whenever the Trustee advises the
Company that the assets of the trust or Subtrust, other than insurance contracts
or amounts needed to pay future premiums or loan interest payments on insurance
contracts, are insufficient to make such payments. In its discretion, the
Company may contribute to the trust such additional amounts or assets as the
Committee may reasonably decide are necessary to provide security for all Plan
benefits payable to Participants covered by this trust.


-9-

--------------------------------------------------------------------------------

            2.01-2 Whenever the Company makes a contribution to the trust, the
Company shall designate the Plan(s) and Subtrust(s) to which such contribution
(or designated portions thereof) shall be allocated. The Company may also make
contributions to a special reserve for payment of future fees and expenses of
the Trustee and future trust fees and expenses for legal and administrative
proceedings. The Company shall designate a separate Subtrust to receive such
contributions, which shall be distinct from the Subtrust(s) established for the
Plan(s).

            2.01-3 The Company shall, immediately upon the occurrence of a
Change of Control, contribute to the trust the sum of the following:

               (a) The amount by which the present value of all benefits (vested
and unvested) payable under the Plan on a pre-tax basis to Participants or their
beneficiaries covered by this trust exceeds the value of all trust assets. Each
Participant's benefit under any Plan for purposes of calculating present value
shall be the highest benefit the Participant would have accrued under the Plan
within the 24 months following such event, assuming that the Participant's
service continues for 24 months at the same rate of compensation.

               (b) A reasonable estimate of the Trustee and administrative fees
and expenses due over the next 24 months of the Trust.

            2.01-4 The present value calculations required under 2.01-3 shall be
based on the same assumptions used for "accrued benefit obligation" (ABO)
calculations for the most recent FASB 87 disclosure and the terms of the Plan.

            2.01-5 Whenever the Company makes a contribution to the trust
pursuant to 2.01-2, it shall furnish the Trustee with a written statement
setting forth the computation of all required amounts contributed under
subparagraphs (a) and (b) of 2.01-3.


-10-

--------------------------------------------------------------------------------

               Whenever a Change of Control occurs or the Company makes a
contribution pursuant to 2.01-3, the Company or the Committee shall deliver to
the Trustee, contemporaneously with or immediately prior to such event, a
schedule (the "Payment Schedule") indicating the amounts payable under the Plan
in respect of each Participant, or providing a formula or instructions
acceptable to the Trustee for determining the amounts so payable, the form in
which such amounts are to be paid (as provided for or available under the Plan)
and the time of commencement for payment of such amounts. The Payment Schedule
shall include any other necessary instructions with respect to Plan benefits
(including legal expenses) payable under the Plan and any conditions with
respect to any Participant's entitlement to, and the Company's obligation to
provide, such benefits, and such instructions may be revised from time to time
to the extent so provided under the Plan or this Trust Agreement.

               A modified Payment Schedule shall be delivered by the Company or
the Committee to the Trustee at each time that (i) additional amounts are
required to be paid by the Company to the Trustee pursuant to 2.01-2, (ii)
Excess Assets or other assets are returned to the Company, and (iii) upon the
occurrence of any event requiring a modification of the Payment Schedule. The
Company shall also furnish a Payment Schedule or modified Payment Schedule for
any or all Plan(s) upon request by the Trustee at any other time. Whenever the
Company or the Committee is required to deliver to the Trustee a Payment
Schedule or a modified Payment Schedule, the Company shall also deliver at the
same time to each Participant the respective portion of the Payment Schedule or
modified Payment Schedule that sets forth the amount payable to that
Participant.

            2.01-6 The Trustee shall accept the contributions made by the
Company and hold them as a trust fund for the payment of benefits under the
Plan. The Trustee shall not be responsible for determining the required amount
of contributions or for collecting any contribution not voluntarily paid, nor
shall the Trustee be responsible for the adequacy of the trust fund to meet and
discharge all liabilities under the Plan. Contributions may be in cash or in
other assets specified in 2.02.


-11-12-

--------------------------------------------------------------------------------

   2.02   Investments and Valuation

            2.02-1 The trust fund may be invested in insurance contracts
("Contracts") as directed by the Committee. Such Contracts may be purchased by
the Company and transferred to the Trustee as in-kind contributions or may be
purchased by the Trustee with the proceeds of cash contributions (or may be
purchased upon direction by the Committee pursuant to 2.02-2 or an Investment
Manager pursuant to 2.02-4). The Company's contributions to the trust shall
include sufficient cash to make projected premium payments on such Contracts and
payments of interest due on loans secured by the cash value of such Contracts,
unless the Company makes these payments directly. Prior to Change of Control,
the Trustee shall have the power to exercise all rights, privileges, options and
elections granted by or permitted under any Contract or under the rules of the
insurance company issuing the Contract ("Insurer") as directed by the Committee,
including the right to obtain policy loans against the cash value of the
Contract. After a Change of Control, except as provided in the following
sentence, the Trustee shall exercise all incidents of ownership under any
Contract in its sole discretion. The Committee may from time to time direct the
Trustee in writing as to the designation of the beneficiary of a Participant
under a Contract for any part of the death benefits payable to such beneficiary
thereunder, and the Trustee shall file such designation with the Insurer.

               Notwithstanding anything contained herein to the contrary,
neither the Company nor the Trustee shall be liable for the refusal of any
Insurer to issue or change any Contract or Contracts or to take any other action
requested by the Trustee; nor for the form, genuineness, validity, sufficiency
or effect of any Contract or Contracts held in the trust; nor for the act of any
person (other than itself) or persons that may render any such Contract or
Contracts null and void; nor for failure of any Insurer to pay the proceeds of
any such Contract or Contracts as and when the same shall become due and
payable; nor for any delay in payment resulting from any provision contained in
any such Contract or Contracts; nor for the fact that for any reason whatsoever
(other than its own negligence or willful misconduct) any Contracts shall lapse
or otherwise become uncollectable.


-13-

--------------------------------------------------------------------------------

            2.02-2 Prior to a Change of Control, the Trustee shall invest the
trust fund only in accordance with written directions of the Committee,
including directions for exercising rights, privileges, options and elections
pertaining to Contracts and for borrowing from Contracts or other borrowing by
the Trustee. The Trustee shall act only as an administrative agent in carrying
out directed investment transactions and shall not be responsible for the
investment decision. If a directed investment transaction violates any duty to
diversify, to maintain liquidity or to meet any other investment standard under
this trust or applicable law, the entire responsibility shall rest upon the
Company. The Trustee shall be fully protected in acting upon or complying with
any investment objectives, guidelines, restrictions or directions provided in
accordance with this paragraph,

               The Committee may not direct the Trustee to make any investments,
and the Company may not make any contributions to the trust fund, which are not
permissible investments under 2.02-1 and 2.02-3.

               After a Change of Control, the Committee shall no longer be
entitled to direct the Trustee with respect to the investment of the trust fund,
and any appointment of an Investment Manager pursuant to 2.02-4 shall terminate,
unless the Written Consent of Participants is obtained for the Committee to
continue to have the right to direct the Transfer pursuant to 2.02-2 or to
continue to appoint an Investment Manager pursuant to 2.02-4. If such Written
Consent of Participants is not obtained, the trust fund shall be invested by the
Trustee pursuant to 2.02-3. The Trustee shall have the right to invest the Trust
Fund primarily in insurance contracts pursuant to 2.02- 1.


-14-

--------------------------------------------------------------------------------

               Notwithstanding the foregoing, after a Change of Control no new
investments shall be made at any time in any securities, instruments, accounts
or real property of the Company, and the Trustee may not loan trust fund assets
to the Company, or permit the Company to pledge trust fund assets as collateral
for loans to the Company without the Written Consent of all of the Participants.

            2.02-3 The Trustee shall invest and reinvest the assets of the trust
fund as the Trustee, in its sole discretion, may deem appropriate, in accordance
with applicable law.

               Permissible investments shall be limited to the following:

               (a) Insurance or annuity contracts;

               (b) Preferred or common stocks, bonds, notes, debentures,
commercial paper, certificates of deposit, money market funds, obligations of
governmental bodies, or other securities;

               (c) Interest-bearing savings or deposit accounts with any
federally-insured bank or savings and loan association (including the Trustee or
an affiliate of the Trustee);

               (d) Shares or certificates of participation issued by investment
companies, investment trusts, mutual funds, or common or pooled investment funds
(including any common or pooled investment fund now or hereafter maintained by
the Trustee or an affiliate of the Trustee); or

               (e) Real property, mortgages, deeds of trust, or notes secured by
mortgages or deeds of trust.


-15-

--------------------------------------------------------------------------------

            2.02-4 Prior to a Change of Control, the Committee may appoint one
or more investment managers ("Investment Manager") subject to the following
provisions:

               (a) The Committee may appoint one or more Investment Managers to
manage (including the power to acquire and dispose of) a specified portion of
the assets of the trust (hereinafter referred to as that Investment Manager's
"Segregated Fund"). Any Investment Manager so appointed must be either (A) an
investment adviser registered as such under the Investment Advisers Act of 1940,
(B) a bank, as defined in that Act, or (C) an insurance company qualified to
perform services in the management, acquisition or disposition of the assets of
trusts under the laws of more than one state; and any Investment Manager so
appointed must acknowledge in writing to the Company and to the Trustee that it
is a fiduciary with respect to the Plan. The Trustee, until notified in writing
to the contrary, shall be fully protected in relying upon any written notice of
the appointment of an Investment Manager furnished to it by the Company. In the
event of any vacancy in the office of Investment Manager, the management of the
trust shall automatically revert to the Committee pursuant to 2.02-2 unless and
until another Investment Manager shall have been duly appointed.

               (b) Each Investment Manager appointed pursuant to subparagraph
(a) above shall have exclusive authority and discretion to manage and control
the assets of its Segregated Fund and may invest and reinvest the assets of the
Segregated Fund in any investments in which the Trustee is authorized to invest
under 2.02-3, subject to the terms and limitations of any written instruments
pertaining to its appointment as Investment Manager. Copies of any such written
instruments shall be furnished to the Trustee. Each Investment Manager shall
have the power to vote any corporate stock either in person or by proxy, with or
without power of substitution. In addition, each Investment Manager from time to
time and at any time may delegate to the Trustee (or in the event of any vacancy
in the office of Investment Manager, the Trustee, upon seven days prior written
notice of the vacancy in the office of Investment Manager, may, until an
Investment Manager thereof shall have been duly appointed, exercise in respect
of that Investment Manager's Segregated Fund) discretionary authority to invest
and reinvest otherwise uninvested cash held in its Segregated Fund temporarily
in bonds, notes or other evidences of indebtedness issued or fully guaranteed by
the United States of America or any agency or instrumentality thereof, or in
other obligations of a short-term nature, including prime commercial obligations
or part interests therein.


-16-

--------------------------------------------------------------------------------

               (c) Unless the Trustee knowingly participates in, or knowingly
undertakes to conceal, an act or omission of an Investment Manager, knowing such
act or omission to be a breach of the fiduciary responsibility of the Investment
Manager with respect to the Plan, the Trustee shall not be liable for any act or
omission of any Investment Manager and shall not be under any obligation to
invest or otherwise manage the assets of the Plan that are subject to the
management of any Investment Manager. Without limiting the generality of the
foregoing, the Trustee shall not be liable by reason of its taking or refraining
from taking at the direction of an Investment Manager any action in respect of
that Investment Manager's Segregated Fund. The Trustee shall be under no duty to
question or to make inquiries as to any direction or order or failure to give
direction or order by any Investment Manager; and the Trustee shall be under no
duty to make any review of investments acquired for the trust at the direction
or order of any Investment Manager and shall be under no duty at any time to
make any recommendation with respect to disposing of or continuing to retain any
such investment.

            2.02-5 The values of all assets in the trust fund shall be
reasonably determined by the Trustee and may be based on the determination of
qualified independent parties or Experts (as described in 2.06-2). At any time
before or after a Change of Control, the Trustee shall have the right to secure
confirmation of value by a qualified independent party or Expert for all
property of the trust fund, as well as any property to be substituted for other
property of the trust fund pursuant to 2.05. Before a Change of Control, the
Committee may designate one or more independent parties, who are acceptable to
the Trustee, to determine the fair market value of any notes, securities, real
property or other assets.


-17-

--------------------------------------------------------------------------------

               Any insurance or annuity contracts held in the trust fund shall
be valued at their cash surrender value, except for purposes of substituting
other property for such Contracts pursuant to 2.05-2. All securities shall be
valued net of costs to sell, or register for sale, such securities. All real
property shall be valued net of costs to sell such real property. All other
assets of the trust fund shall be valued at their fair market value. The Company
shall pay all costs incurred in valuing the assets of the trust fund including
any assets to be substituted for other assets of the trust fund pursuant to
2.05. If not so paid, these costs shall be paid from the trust fund. The Company
shall reimburse the trust fund within 30 days after receipt of a bill from the
Trustee for any such costs paid out of the trust fund.

   2.03   Subtrusts

            2.03-1 The Trustee shall establish a separate subtrust ("Subtrust")
for each Plan to which it shall credit contributions it receives which are
earmarked for that Plan and Subtrust. The Trustee shall also establish a
separate Subtrust to which it shall credit contributions it receives which are
earmarked to the special reserve for payment of future fees and expenses of the
Trustee and future trust fees and expenses for legal and administrative
proceedings. Each Subtrust shall reflect an undivided interest in assets of the
trust fund and shall not require any segregation of particular assets, except
that an insurance contract covering benefits of a particular Plan shall be held
in the Subtrust for the Plan. All contributions shall be designated by the
Company for a particular Subtrust. However, any contribution received by the
Trustee which is not earmarked for a particular Subtrust shall be allocated
among the Subtrusts as the Trustee may determine in its sole discretion.


-18-

--------------------------------------------------------------------------------

               The Committee may direct the Trustee, or the Trustee may
determine on its own initiative, to maintain a separate sub-account within each
Subtrust for a Plan for each Participant who is covered by the Subtrust. Each
sub-account in a Subtrust shall reflect an individual interest in assets of the
Subtrust and, as much as possible, shall operate in the same manner as if it
were a separate Subtrust.

            2.03-2 The Trustee shall allocate investment earnings and losses and
expenses of the trust fund among the Subtrusts in proportion to their balances,
except that changes in the value of an insurance contract (including premiums
and interest on loans on an insurance contract) shall be allocated to the
Subtrust for which it is held. Payments to creditors during Insolvency
Administration under 5.02 shall be charged against the Subtrusts in proportion
to their balances, except that payment of Plan benefits to a Participant as a
general creditor shall be charged against the Subtrust for that Plan.

            2.03-3 Assets allocated to a Subtrust for one Plan may not be
utilized to provide benefits under any other Plans until all benefits under such
Plan have been paid in full, except that Excess Assets of a Subtrust may be
transferred to other Subtrusts pursuant to 2.04-5.

   2.04   Recapture of Excess Assets

            2.04-1 Prior to a Change of Control, the Committee, at its option,
may direct the Trustee to return all or part of the Trust assets in accordance
with 1.03. In the event the trust shall hold Excess Assets following a Change of
Control, the Committee, at its option, may direct the Trustee to return part or
all of such Excess Assets to the Company.


-19-

--------------------------------------------------------------------------------

            2.04-2 "Excess Assets" are assets of the trust exceeding one hundred
twenty-five percent (125%) of the amounts described in subparagraphs (a) and (b)
of 2.01-3.

            2.04-3 The calculation required by 2.04-2 shall be based on the
terms of the Plan. The calculation shall be made by a qualified actuary or
consultant selected by the Trustee, provided the Committee may select a
qualified actuary or consultant with the Written Consent of Participants.

            2.04-4 Excess Assets shall be returned to the Company in any order
of priority directed by the Committee.

            2.04-5 If any Subtrust holds Excess Assets, the Committee may direct
the Trustee to transfer such Excess Assets to other Subtrusts, either ratably in
proportion to the unfunded liabilities to Participants for Plan benefits of all
other Subtrusts or first to the Subtrust(s) with the largest percentage of such
unfunded liabilities, and the Trustee may also transfer Excess Assets of a
Subtrust to other Subtrusts upon its own initiative in such amounts as it may
determine in its sole discretion.

               Excess Assets of a Subtrust for a Plan shall be determined in the
same manner as Excess Assets of the trust are determined pursuant to 2.04-2 and
2.04-3. In making this determination, each Subtrust for a Plan shall bear its
allocable share of the amounts described in subparagraphs (a) and (b) of 2.01-3
which relate to that Plan. The Trustee, in its sole discretion, shall determine
whether there are Excess Assets in the separate Subtrust which constitutes the
reserve for payment of future fees and expenses of the Trustee and future trust
fees and expenses for legal and administrative proceedings. Excess Assets for
this Subtrust shall be any amounts which the Trustee reasonably determines will
not be needed in the future for payment of such fees and expenses.


-20-

--------------------------------------------------------------------------------

   2.05   Substitution of Other Property

            2.05-1 The Company shall have the power to re-acquire part or all of
the assets or collateral held in the trust fund at any time, by simultaneously
substituting for it other readily marketable property of equivalent value, net
of any costs of disposition; provided that, if the trust holds Excess Assets,
the property which is substituted shall not be required to be of equivalent
value, but only of sufficient value so that the trust will retain Excess Assets
of not less than $10,000 after such substitution. The property which is
substituted must be among the types of investments authorized under 2.02 and may
not be less liquid or marketable or less well secured than the property for
which it is substituted, as determined by the Committee. Such power is
exercisable in a nonfiduciary capacity and may be exercised without the approval
or consent of Participants or any other person.

            2.05-2 Except for insurance contracts, the value of any assets
re-acquired under 2.05-1 shall be determined as provided in 2.02-5. The value of
any insurance contract re-acquired under 2.05-1 shall be the present value of
future projected cash flow or benefits payable under the Contract, but not less
than the cash surrender value. The projection shall include death benefits based
on reasonable mortality assumptions, including known facts specifically relating
to the health of the insured and the terms of the Contract to be re-acquired.
Values shall be reasonably determined by the Trustee and may be based on the
determination of qualified independent parties and Experts, as described in
2.02-5 and 2.06-2. The Trustee shall have the right to secure confirmation of
value by a qualified independent party or Expert for all property to be
substituted for other property.


-21-

--------------------------------------------------------------------------------

            2.05-3 The Company shall pay all costs incurred in valuing the
assets of the trust fund, including any assets to be substituted for other
assets of the trust fund pursuant to 2.05. If not so paid, these costs shall be
paid from the trust fund. The Company shall reimburse the trust fund within 30
days after receipt of a bill from the Trustee for any such costs paid out of the
trust fund.

            2.05-4 Following a Change of Control the Trustee shall be the
Investment Manager. While the Trustee is the Investment Manager, any
requirements in the Plan or Trust that the Investment Manager or the Trustee
provide the other with prior written notice or other communication shall not
apply.

   2.05   Administrative Powers of Trustee

            2.06-1 Subject in all respects to applicable provisions of this
Trust Agreement and the Plan, including limitations on investment of the trust
fund, the Trustee shall have the rights, powers and privileges of an absolute
owner when dealing with property of the trust, including (without limiting the
generality of the foregoing) the powers listed below:

               (a) To sell, convey, transfer, exchange, partition, lease, and
otherwise dispose of any of the assets of the trust at any time held by the
Trustee under this Trust Agreement;

               (b) To exercise any option, conversion privilege or subscription
right given the Trustee as the owner of any security held in the trust; to
consent to or oppose any reorganization, consolidation, merger, readjustment of
financial structure, sale, lease or other disposition of the assets of any
corporation or other organization, the securities of which may be an asset of
the trust; and to take any action in connection therewith and receive and retain
any securities resulting therefrom;


-22-

--------------------------------------------------------------------------------

               (c) To deposit any security with any protective or reorganization
committee, and to delegate to such committee such power and authority with
respect thereto as the Trustee may deem proper, and to agree to pay out of the
trust such portion of the expenses and compensation of such committee as the
Trustee, in its discretion, shall deem appropriate;

               (d) To cause any property of the trust to be issued, held or
registered in the name of the Trustee as trustee, or in the name of one or more
of its nominees, or one or more nominees of any system for the central handling
of securities, or in such form that title will pass by delivery, provided that
the records of the Trustee shall in all events indicate the true ownership of
such property, or to deposit any securities held in the trust with a securities
depository;

               (e) To renew or extend the time of payment of any obligation due
or to become due;

               (f) To commence or defend lawsuits or legal or administrative
proceedings; to compromise, arbitrate or settle claims, debts or damages in
favor of or against the trust; to deliver or accept, in either total or partial
satisfaction of any indebtedness or other obligation, any property; to continue
to hold for such period of time as the Trustee may deem appropriate any property
so received; and to pay all costs and reasonable attorneys' fees in connection
therewith out of the assets of the trust;

               (g) To foreclose any obligation by judicial proceeding or
otherwise;

               (h) Subject to 2.02, to borrow money from any person in such
amounts, upon such terms and for such purposes as the Trustee, in its
discretion, may deem appropriate; and in connection therewith, to execute
promissory notes, mortgages or other obligations and to pledge or mortgage any
trust assets as security; and to lend money on a secured or unsecured basis to
any person other than a party in interest;


-23-

--------------------------------------------------------------------------------

               (i) To manage any real property in the trust in the same manner
as if the Trustee were the absolute owner thereof, including the power to lease
the same for such term or terms within or beyond the existence of the trust and
upon such conditions as the Trustee may deem proper; and to grant options to
purchase or acquire options to purchase any real property;

               (j) To appoint one or more persons or entities as ancillary
trustee for the purpose of investing in and holding title to real or personal
property or any interest therein located outside the State of Ohio; provided
that any such ancillary trustee shall act with such power, authority,
discretion, duties, and functions of the Trustee as shall be specified in the
instrument establishing such ancillary trust, including (without limitation) the
power to receive, hold and manage property, real or personal, or undivided
interests therein; and the Trustee may pay the reasonable expenses and
compensation of such ancillary trustees out of the trust;

               (k) To hold such part of the assets of the trust uninvested for
such limited periods of time as may be necessary for purposes of orderly trust
administration or pending required directions, without liability for payment of
interest;

               (1) To determine how all receipts and disbursements shall be
credited, charged or apportioned as between income and principal, and the
decision of the Trustee shall be final and not subject to question by any
Participant or beneficiary of the trust;

               (m) Generally to do all acts, whether or not expressly
authorized, which the Trustee may deem necessary or desirable for the orderly
administration or protection of the trust fund.


-24-

--------------------------------------------------------------------------------

            2.06-2 The Trustee may engage one or more qualified independent
attorneys, accountants, actuaries, appraisers, consultants or other experts (an
"Expert") with respect to its determination under the Trust, including the
determination of Excess Assets pursuant to 2.04 or disputed claims pursuant to
3.03. The Trustee shall have no duty to oversee or independently evaluate the
determination of the Expert. The Trustee shall be authorized to pay the fees and
expenses of any Expert out of the assets of the trust fund.

            2.06-3 The Company shall from time to time pay taxes (references in
this Trust Agreement to the payment of taxes shall include interest and
applicable penalties) of any and all kinds whatsoever which at any time are
lawfully levied or assessed upon or become payable in respect of the trust fund,
the income or any property forming a part thereof, or any security transaction
pertaining thereto. To the extent that any taxes levied or assessed upon the
trust fund are not paid by the Company or contested by the Company pursuant to
the last sentence of this paragraph, the Trustee shall pay such taxes out of the
trust fund, and the Company shall upon demand by the Trustee deposit into the
trust fund an amount equal to the amount paid from the trust fund to satisfy
such tax liability. If requested by the Company, the Trustee shall, at the
Company's expense, contest the validity of such taxes in any manner deemed
appropriate by the Company or its counsel, but only if it has received an
indemnity bond or other security satisfactory to it to pay any expenses of such
contest. Alternatively, the Company may itself contest the validity of any such
taxes, but any such contest shall not affect the Company's obligation to
reimburse the trust fund for taxes paid from the trust fund.

            2.06-4 Notwithstanding any provisions in the Plan or this Trust
Agreement to the contrary, the Company and Trustee may withhold any benefits
payable to a beneficiary as a result of the death of the Participant or any
other beneficiary until such time as (a) the Company or Trustee is able to
determine whether a generation-skipping transfer tax, as defined in Chapter 13
of the Code, or any substitute provision therefor, is or may become payable by
the Company or Trustee as a result of benefit payments to the beneficiary; and
(b) the Company or Trustee has determined the amount of generation-skipping
transfer tax that is or may become due, including interest thereon. If any such
tax is or may become payable, the Company or Trustee shall reduce the benefits
otherwise payable hereunder to such beneficiary by such amounts as the Company
or Trustee feels are reasonably necessary to pay any generation-skipping
transfer tax and interest thereon which is or may become due.


-25-

--------------------------------------------------------------------------------

               Any excess amounts so withheld from a beneficiary, which are not
used to pay generation-skipping transfer tax and interest thereon, shall be
payable to the beneficiary as soon as there is a final determination of the
applicable generation- skipping transfer tax and interest thereon. Whenever any
amounts which were withheld are paid to any beneficiary, interest shall be
payable by the Company or Trustee to such beneficiary for the period of time
between the date when such amounts would otherwise have been paid to the
beneficiary and the date when such amounts are actually paid to the beneficiary
after the aforementioned generation-skipping transfer tax determinations are
made and the amount of benefits payable to the beneficiary is finally
determined. Interest shall be payable at the same rate as provided under 5.03-2.


ARTICLE III

Administration



   3.01   Committee; Company Representatives

            3.01-1 The Committee is the Plan administrator for the Plan and has
general responsibility to interpret the Plan and determine the rights of
Participants and beneficiaries.


-26-

--------------------------------------------------------------------------------

            3.01-2 The Trustee shall be given the names and specimen signatures
of the members of the Committee and any other Company representatives authorized
to take action in regard to the administration of the Plan and this trust. The
Trustee shall accept and rely upon the names and signatures until notified of
any change. Instructions to the Trustee shall be signed for the Committee by the
chairman or such other person as the Committee may designate and for the Company
by any officer or such other representative as the Company may designate.

   3.02   Payment of Benefits

            3.02-1 The Trustee shall, at the direction of the Committee, unless
there is a Change of Control in which event no direction of the Committee is
necessary, pay benefits to Participants and beneficiaries on behalf of the
Company in satisfaction of its obligations under the Plan. The Company shall
contribute to the trust such amounts as are necessary to enable the Trustee to
make all Plan benefit payments to Participants when due, and whenever the
Trustee advises the Company that the assets of the trust, other than insurance
contracts or amounts needed to pay future premiums or loan interest payments on
insurance contracts, are insufficient to make such payments. Benefit payments
from a Subtrust shall be made in full until the assets of the Subtrust are
exhausted. Payments due on the date the Subtrust is exhausted shall be covered
pro rata. The Company's obligation shall not be limited to the trust fund, and a
Participant or beneficiary shall have a claim against the Company for any
payment not made by the Trustee.

               The Company may pay benefits directly to Participants and
beneficiaries in satisfaction of its obligations under a Plan. If the Company
fails to make any such required payments when due, after 60 days written notice
to the Company to permit the Company to make any such payments, or if directed
by the Committee, the Trustee shall pay benefits to Participants and
beneficiaries under any Plan from the assets of the Subtrust for that Plan.


-27-

--------------------------------------------------------------------------------

            3.02-2 A Participant's entitlement to benefits under the Plan shall
be determined by the Committee. Any benefit enhancement or right with respect to
the Plan which is provided under employment or severance agreements of
Participants shall be taken into account in making the foregoing determination.
Any claim for such benefits shall be considered and reviewed under the claims
procedures established for the Plan.

            3.02-3 The Trustee shall make payments in accordance with written
directions from the Committee, except as provided in 3.03 upon a Change of
Control.

               The Trustee shall make any required income tax withholding prior
to or coincident with making any benefit payments hereunder and shall pay
amounts withheld to taxing authorities on the Company's behalf or determine that
such amounts have been paid by the Company.

            3.02-4 The Trustee shall use the assets of the trust or any Subtrust
to make benefit payments or other payments in such order of priority as the
Trustee may determine, or as may be directed by the Committee.

   3.03   Disbuted Claims

            3.03-1 After a Change of Control, a Participant covered by this
Trust whose claim has been denied by the Committee after following the claim
procedure set forth in the Plan, or who has received no response to the claim
within 90 days after submission, may submit the claim to the Trustee. The
Trustee shall give written notice of the claim to the Committee. If the Trustee
receives no written response from the Committee within 60 days after the date
the Committee is given written notice of the claim, the Trustee shall pay the
Participant the amount claimed, unless it determines in its sole discretion that
a lesser amount is due under the terms of the Plan. If a written response is
received within such 60 days, the Trustee shall consider the claim in its sole
and absolute discretion, including the Committee's response. If the merits of
the claim depend on compensation, service or other data in the possession of the
Comp any and it is not provided, the Trustee may rely upon information provided
by the Participant. Any benefit enhancement or right with respect to the Plan
which is provided under employment or severance agreements of Participants shall
be taken into account in making the foregoing determination.


-28-

--------------------------------------------------------------------------------

            3.03-2 The Trustee shall give written notice to the Participant and
the Committee of its decision on the claim. If the decision is to grant the
claim, the Trustee shall make payment to the Participant. The Trustee may
decline to decide a claim and may file suit to have the matter resolved by a
court of competent jurisdiction. All of the Trustee's expenses in the court
proceeding, including attorneys fees, shall be allowed as administrative
expenses of the trust.

               Either the Participant or the Company may challenge the Trustee's
decision by filing suit in a court of competent jurisdiction. If no such suit is
filed within 60 days after delivery of written notice of the Trustee's decision,
the decision shall become final and binding on all parties.

               Notwithstanding the two preceding paragraphs, after the Trustee
decides a claim or declines to decide a claim, any dispute between a Participant
and the Company or the Trustee as to the interpretation or application of the
provisions of this Trust Agreement and amounts payable hereunder may, at the
election of any party to such dispute, be determined by binding arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator's award in any court of
competent jurisdiction. All fees and expenses of such arbitration shall be paid
by the Trustee and considered an expense of the trust under 3.06.


-29-

--------------------------------------------------------------------------------

            3.03-3 If the Committee opposes a claim presented under 3.03-1 and
the Trustee ultimately pays the claim from trust assets, the Trustee shall
reimburse the Participant's expenses in pursuing the claim, including attorneys
fees at any arbitration and at the trial and appellate level. The Company shall
reimburse the trust fund within 30 days after receipt of a bill from the Trustee
for any such Participant's expenses which are reimbursed by the Trustee.

   3.04   Records

            3.04-1 The Trustee shall keep complete records on the trust fund
open to inspection by the Company, Committee and Participants at all reasonable
times. In addition to accountings required below, the Trustee shall furnish to
the Company, Committee and Participants any information reasonably requested
about the trust fund.

   3.05   Accountings

            3.05-1 The Trustee shall furnish the Company with a complete
statement of accounts annually within 60 days after the end of the trust year
showing assets and liabilities and income and expense for the year of the trust
and each Subtrust. The Trustee shall also furnish the Company with accounting
statements at such other times as the Company may reasonably request. The form
and content of the statement of accounts shall be sufficient for the Company to
include in computing its taxable income and credits the income, deductions and
credits against tax that are attributable to the trust fund.

            3.05-2 The Company may object to an accounting within 180 days after
it is furnished and require that it be settled by audit by a qualified,
independent certified public accountant. The auditor shall be chosen by the
Trustee from a list of at least five such accountants furnished by the Company
at the time the audit is requested. Either the Company or the Trustee may
require that the account be settled by a court of competent jurisdiction, in
lieu of or in conjunction with the audit. All expenses of any audit or court
proceedings, including reasonable attorneys' fees, shall be allowed as
administrative expenses of the trust.


-30-

--------------------------------------------------------------------------------

            3.05-3 If the Company does not object to an accounting within the
time provided, the account shall be settled for the period covered by it.

            3.05-4 When an account is settled, it shall be final and binding on
all parties, including all Participants and persons claiming through them.

   3.06   Expenses and Fees

            3.06-1 The Trustee shall be reimbursed for all reasonable expenses
and shall be paid a reasonable fee fixed by agreement with the Company from time
to time. No increase in the fee shall be effective before 60 days after the
Trustee gives written notice to the Company of the increase. The Trustee shall
notify the Company periodically of expenses and fees.

            3.06-2 The Company shall pay trustee and other administrative and
valuation fees and expenses. If not so paid, these fees and expenses shall be
paid from the trust fund.


ARTICLE IV

Liability



   4.01   Indemnity

            4.01-1 Subject to such limitations as may be imposed by applicable
law, the Company shall indemnify and hold harmless the Trustee from any claim,
loss, liability or expense arising from any action or inaction in administration
of this trust based on direction or information from either the Company, the
Committee, any Investment Manager or any Expert, absent willful misconduct,
negligence or bad faith.


-31-

--------------------------------------------------------------------------------

   4.02   bonding

            4.02-1 The Trustee need not give any bond or other security for
performance of its duties under this trust.


ARTICLE V

Insolvency



   5.01   Determination of Insolvency

            5.01-1 The Company is Insolvent for purposes of this trust if-

               (a) The Company is unable to pay its debts as they come due; or

               (b) The Company is the subject of a pending proceeding as a
debtor under the federal Bankruptcy Code (or any successor federal statute)

            5.01-2 The Company shall promptly give notice to the Trustee upon
becoming Insolvent. The Chief Executive Officer of the Company or the Board
shall be obligated to give such notice. If the Trustee receives such notice or
receives from any other person claiming to be a creditor of the Company a
written allegation that the Company is Insolvent, the Trustee shall
independently determine whether such insolvency exists. The expenses of such
determination shall be allowed as administrative expenses of the trust.

            5.01-3 Upon receipt of the notice or allegation described in 5.01-2,
the Trustee shall discontinue making payments from the trust fund to
Participants and beneficiaries under the Plan and shall commence Insolvency
Administration under 5. 02.

            5.01-4 The Trustee shall have no obligation to investigate the
financial condition of the Company prior to receiving a notice or allegation of
insolvency under 5.01-2.


-32-

--------------------------------------------------------------------------------

   5.02   Insolvency Administration

            5.02-1 During Insolvency Administration, the Trustee shall hold the
trust fund for the benefit of the creditors of the Company and make payments
only in accordance with 5.02-2. The Participants and beneficiaries shall have no
greater rights than general creditors of the Company. The Trustee shall continue
the investment of the trust fund in accordance with 2.02.

            5.02-2 The Trustee shall make payments out of the trust fund in one
or more of the following ways:

               (a) To creditors in accordance with instructions from a court, or
a person appointed by a court, having jurisdiction over the Company's condition
of insolvency;

               (b) To Participants and beneficiaries in accordance with such
instructions; or

               (c) In payment of its own fees or expenses.

            5.02-3 The Trustee shall have a priority claim against the trust
fund with respect to its own fees and expenses.

   5.03   Termination of Insolvency Administration

            5.03-1 Insolvency Administration shall terminate when the Trustee
determines that the Company:

               (a) Is not Insolvent, in response to a notice or allegation of
insolvency under 5.01-2;

               (b) Has ceased to be Insolvent; or

               (c) Has been determined by a court of competent jurisdiction not
to be Insolvent or to have ceased to be Insolvent.


-33-

--------------------------------------------------------------------------------

            5.03-2 Upon termination of Insolvency Administration under 5.03-1,
the trust fund shall continue to be held for the benefit of the Participants and
beneficiaries under the Plan. Benefit payments due during the period of
Insolvency Administration shall be made as soon as practicable, together with
interest from the due dates at the rate credited on the Participant's account
under the Plan.

   5.04   Creditors' Claims During Solvency

            5.04.1 During periods of Solvency the Trustee shall hold the trust
fund exclusively to pay Plan benefits and fees and expenses of the trust until
all Plan benefits have been paid. Creditors of the Company shall not be paid
during Solvency from the trust fund, which may not be seized by or subjected to
the claims of such creditors in any way.

            5.04-2 A period of Solvency is any period not covered by 5.02.


ARTICLE VI

Successor Trustees



   6.01   Resignation and Removal

            6.01-1 The Trustee may resign at any time by notice to the Company,
which shall be effective in 60 days unless the Company and the Trustee agree
otherwise.

            6.01-2 The Trustee may be removed by the Company on 30 days' written
notice or shorter notice accepted by the Trustee.

               After a Change of Control, the Trustee may be removed only with
the Written Consent of Participants.

            6.01-3 When resignation or removal is effective, the Trustee shall
begin transfer of assets to the successor Trustee immediately. The transfer
shall be completed within 60 days, unless the Company extends the time limit.


-34-

--------------------------------------------------------------------------------

            6.01-4 If the Trustee resigns or is removed, the Company shall
appoint a successor by the effective date of resignation or removal under 6.0
1-1 or 6.01-2. After a Change of Control, a successor Trustee may be appointed
only with the Written Consent of Participants. If no such appointment has been
made, the Trustee may apply to a court of competent jurisdiction for appointment
of a successor or for instructions. All expenses of the Trustee in connection
with the proceeding shall be allowed as administrative expenses of the trust.

   6.02   Appointment of Successor

            6.02-1 The Company may appoint any national or state bank or trust
company that is unrelated to the Company as a successor to replace the Trustee
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new Trustee, which shall have all of the rights and powers of the
former Trustee, including ownership rights in the trust assets. The former
Trustee shall execute any instruments necessary or reasonably requested by the
Company or the successor Trustee to evidence the transfer. After a Change of
Control, a successor Trustee may be appointed only with the Written Consent of
Participants.

            6.02-2 The successor Trustee need not examine the records and acts
of any prior Trustee and may retain or dispose of existing trust assets, subject
to Article II. The successor Trustee shall not be responsible for, and the
Company shall indemnify and hold harmless the successor Trustee from any claim
or liability because of, any action or inaction of any prior Trustee or any
other past event, any existing condition or any existing assets.

   6.03   Accountings; Continuity

            6.03-1 A Trustee who resigns or is removed shall submit a final
accounting to the Company as soon as practicable. The accounting shall be
received and settled as provided in 3.05 for regular accountings.


-35-

--------------------------------------------------------------------------------

            6.03-2 No resignation or removal of the Trustee or change in
identity of the Trustee for any reason shall cause a termination of the Plan or
this trust.


ARTICLE VII

General Provisions



   7.01   Interests Not Assignable

            7.01-1 The interest of a Participant in the trust fund may not be
assigned, pledged or otherwise encumbered, seized by legal process, transferred
or subjected to the claims of the Participant's creditors in any way.

            7.01-2 The Company may not create a security interest in the trust
fund in favor of any of its creditors. The Trustee shall not make payments from
the trust fund of any amounts to creditors of the Company other than
Participants, except as provided in 5.02.

            7.01-3 The Participants shall have no interest in the assets of the
trust fund beyond the right to receive payment of Plan benefits and
reimbursement of expenses from such assets subject to the instructions during
Insolvency referred to in 5.02. During Insolvency Administration, the
Participants' rights to trust assets shall not be superior to those of any other
general creditors of the Company.

   7.02   Amendment

            7.02-1 Prior to a Change of Control, the Company and the Trustee may
amend this Trust Agreement at any time by a written instrument executed by both
parties. On or after a Change of Control, any such amendment made may be made
only with the Written Consent of Participants. Notwithstanding the foregoing, on
or after a Change of Control, any such amendment may be made by written
agreement of the Company and the Trustee without the Written Consent of
Participants if such amendment will not have a material adverse effect on the
rights of any Participant hereunder or if necessary to comply with any laws,
regulations or other legal requirements.


-36-

--------------------------------------------------------------------------------

   7.03   Applicable Law

            7.03-1 This trust shall be governed, construed and administered
according to the laws of Ohio except as preempted by ERISA or other Federal law.

   7.04   Agreement Binding on All Parties

            7.04-1 This Trust Agreement shall be binding upon the heirs,
personal representatives, successors and assigns of any and all present and
future parties.

   7.05   Notices and Directions

            7.05-1 Any notice or direction under this Trust Agreement shall be
in writing and shall be effective when actually delivered or, if mailed, when
deposited postpaid as first-class mail. Mail to a party shall be directed to the
address stated below or to such other address as either party may specify by
notice to the other party. Notices to the Committee shall be sent to the address
of the Company. Notices to Participants who have submitted claims under 3.03
shall be mailed to the address shown in the claim submission. Until notice is
given to the contrary, notices to the Company and the Trustee shall be addressed
as follows:

                                   Company: Milacron Inc.   2090 Florence Avenue
  Cincinnati, Ohio 45206   Attention: General Counsel        Trustee: Reliance
Trust Company   Suite 900   3384 Peachtree Street, N.E.   Atlanta, Georgia 30326
  Attention: /s/ W. David Bates


-37-

--------------------------------------------------------------------------------

   7.06   No Implied Duties

            7.06-1 The duties of the Trustee shall be those stated in this
trust, and no other duties shall be implied.

   7.07   Gender, Singluar and Plural

            7.07-1 All pronouns and any variations thereof shall be deemed to
refer to the masculine or feminine, as the identity of the person or persons may
require. As the context may require, the singular may be read as the plural and
the plural as the singular.


ARTICLE VIII

INSURER



   8.01   Insurer Not a Party

            8.01-1 The Insurer shall not be deemed to be a party to this Trust
Agreement, and its obligations shall be measured and determined solely by the
terms of its Contracts and other agreements executed by it.

   8.02   Authority of Trustee

            8.02-1 The Insurer shall accept the signature of the Trustee on any
documents or papers executed in connection with such Contracts. The signature of
the Trustee shall be conclusive proof to the Insurer that the person on whose
life an application is being made is eligible to have such Contract issued on
his life and is eligible for a Contract of the type and amount requested.

   8.03   Contract Ownership

            8.03-1 The Insurer shall deal with the Trustee as the sole and
absolute owner of the trust's interests in such Contracts and shall have no
obligation to inquire whether any action or failure to act on the part of the
Trustee is in accordance with or authorized by the terms of the Plan or this
Trust Agreement.


-38-

--------------------------------------------------------------------------------

   8.04   Limitation of Liability

            8.04-1 The Insurer shall be fully discharged from any and all
liability for any action taken or any amount paid in accordance with the
direction of the Trustee and shall have no obligation to see to the proper
application of the amounts so paid. The Insurer shall have no liability for the
operation of this Trust Agreement or the Plan, whether or not in accordance with
their terms and provisions.

   8.05   Change of Trustee

            8.05-1 The Insurer shall be fully discharged from any and all
liability for dealing with a party or parties indicated on its records to be the
Trustee until such time as it shall receive at its home office written notice of
the appointment and qualification of a successor Trustee.

   IN WITNESS WHEREOF, the Company and the Trustee have caused this Trust
Agreement to be executed by their respective duly authorized officers on the
dates set forth below.

                                                               Milacron Inc.  
By: /s/ John C. Francy   Its: Treasurer   Date: 5/19/04        Reliance Trust
Company   By: /s/ W. David Bates   Its: _Vice President   Date: 5/17/2004


-39-

--------------------------------------------------------------------------------